DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
Claims 1-20 are pending.  Claims 1-20 are rejected.

Response to Amendment

Applicant’s arguments traversing the prior art rejections are considered, but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 7, 8, 10, 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganani (US Publication No. 20160092578 A1) and Galvin (US Publication No. 20140229471 A1).

Regarding claim 1, Ganani discloses a system for providing one or more talking points, the system comprising: 
at least one processing device; and 
at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: 
detect an upcoming conversation (e.g., a conversation of a scheduled meeting) between a user and another conversation participant (e.g., meeting participants A, B, C) based on calendar data (e.g., calendar invitation) retrieved from a calendaring application (e.g., application retrieving the calendar invitation) executing on a computing device of the user (client device 208 – Fig. 2), the calendar data including a scheduled 
prior to the upcoming conversation: (Fig. 4, paragraphs 0028, 0029 - The agenda planning system implies that the agenda items are generated prior to the conversation of the scheduled meeting.)
extract information items of interest (e.g., agenda items) associated with the upcoming conversation (e.g., a conversation of the scheduled meeting) and the other conversation participant  (e.g., meeting participants A, B, C) from data collected from one or more data sources (e.g., emails that are sent to or received from one or more of the participants or invitees associated with the meeting); (paragraphs 0032, 0033, 0035)
Ganani does not disclose prior to the upcoming conversation: 
receive a manually-entered talking point; 
rank the extracted information items of interest based on a level of relevance to the upcoming conversation; and 
provide a notification for display that includes one or more top ranking information items of interest as one or more talking points with the manually- entered talking point to the user for the conversation with the other conversation participant. Page 2 of 17 4824-3392-0704 viApplication No. 15/670,787Attorney Docket No. 402720-US-NP/28841.342545 Response Filed 9/15/2020 
Galvin discloses prior to the upcoming conversation: 
receive a manually-entered talking point; ([0051] - receiving user input…related to categorizing a received 204 topic and/or an identified 202 interest or “talking point”.)

provide a notification for display (e.g., the pop-up window) that includes one or more top ranking information items of interest as one or more talking points (e.g., topics) with the manually-entered talking point to the user for the conversation with the other conversation participant.    ([0048-0051] – the pop-up window displays ranking information of topics with the user’s input related to categorizing a received 204 topic and/or an identified 202 interest for the conversation with other participants of the meeting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganani in view of Galvin in order to prior to the upcoming conversation: receive a manually-entered talking point; rank the extracted information items of interest based on a level of relevance to the upcoming conversation; and provide a notification for display that includes one or more top ranking information items of interest as one or more talking points with the manually- entered talking point to the user for the conversation with the other conversation participant.    .  One of ordinary skill in the art would have been motivated because it allows user input in recommending most relevant information to an upcoming communication in a meeting.


a subject of the upcoming conversation; 
participants of the upcoming conversation; and (paragraphs 0030, 0035)
a conversation medium.

Regarding claim 7, Ganani discloses wherein in extracting the information items of interest associated with the upcoming conversation or the other conversation participant, the system is operative to extract one or more of: 
commitments or requests from historic conversation data; 
anomalous activity from historic data; (paragraphs 0014, 0030, 0031, e.g., email communications, previous meetings materials.) 
a detected user pattern that demonstrates a trend; 
business-related insights or facts; and 
personal insights or facts.  

Regarding claim 8, Ganani discloses wherein the one or more data sources include at least one of: 
a web source; 
a social network; 

enterprise data; 
sensor data; 
historical conversation data; and 
historical search data.

Regarding claim 10, Ganani and Galvin, in particular, Galvin discloses extract information items of interest related to the manually-entered talking point subject; and ([0051] – MTR process 20 may additionally/alternatively utilize other means, such as receiving user input (e.g., from a participant or administrator) related to categorizing a received 204 topic and/or an identified 202 interest.)Response Filed 9/15/2020Reply to Office Action of: 06/15/2020
provide in the notification for display of the extracted information items of interest related to the manually-entered talking point subject as the one or more talking points to the user. ([0048-0051] – the pop-up window displays ranking information of topics with the user’s input related to categorizing a received 204 topic and/or an identified 202 interest for the conversation as topics of upcoming conversation in the meeting.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


a visual notification displayed on a screen; or ([0048], - the pop up window)
an audible notification played via a speaker.
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 13, it is rejected for reasons similar as these for claim 1.

Regarding claim 14, it is rejected for reasons similar as these for claim 4.

Regarding claim 17, it is rejected for reasons similar as these for claim 7.

Regarding claim 18, it is rejected for reasons similar as these for claim 8.

Regarding claim 19, it is rejected for reasons similar as these for claim 10.

Regarding claim 20, it is rejected for reasons similar as these for claim 1.


Claims 2, 5, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganani and Galvin as applied to claim 1, 4, 13 or 14, and further in view of Bostick (US Publication No. 20180336478 A1)

Regarding claim 2, Ganani and Galvin do not disclose wherein the system is further operative to detect a trigger associated with the upcoming conversation and provide the notification for display that includes the one or more talking points in response to detecting the trigger, the trigger comprising at least one of: 
an initiation of the upcoming conversation; 
a reminder of the upcoming conversation, wherein the upcoming conversation is a meeting or an appointment; 
location of the user at or travelling to a location associated with the upcoming conversation; 
virtual co-presence of the user and the other conversation participant; and 
a request for the one or more talking points from the user.
Bostick discloses wherein the system is further operative to detect a trigger associated with the upcoming conversation and provide the notification for display that includes the one or more talking points in response to detecting the trigger, the trigger comprising at least one of:  2U.S. Patent Application Serial No. 15/670,787 Amendment dated December 12, 2019 Reply to Final Office Action mailed on October 11, 2019 Atty Docket No.: 14917.3270US01/402720USNP 
an initiation of the upcoming conversation; 
a reminder of the upcoming conversation, wherein the upcoming conversation is a meeting or an appointment; 

virtual co-presence of the user and the other conversation participant; and 
a request for the one or more talking points from the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganani and Galvin in view of Bostick such that the system is further operative to detect a trigger associated with the upcoming conversation and provide the notification for display that includes the one or more talking points in response to detecting the trigger, the trigger comprising at least one of: an initiation of the upcoming conversation; a reminder of the upcoming conversation, wherein the upcoming conversation is a meeting or an appointment; location of the user at or travelling to a location associated with the upcoming conversation; virtual co-presence of the user and the other conversation participant; and a request for the one or more talking points from the user. One of ordinary skill in the art would have been motivated because it enhances user’s convenience by displaying the notification of the upcoming communication at a time or a location that is most likely to be helpful to the user.

Regarding claim 5, Ganani and Galvin do not disclose wherein the conversation medium is one of: an email; an instant message or chat; an online meeting; an in-person meeting; or a phone call.
Bostick discloses wherein the conversation medium is one of: 
an email; 
an instant message or chat;
an online meeting; 
an in-person meeting; or (paragraphs 0027, 0039 disclose anticipating conversation when the participants’ locations converge.  This implies that the conversation is an in-person meeting.)
a phone call. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganani and Galvin in view of Bostick such that the conversation medium is one of: an email; an instant message or chat; an online meeting; an in-person meeting; or a phone call.  One of ordinary skill in the art would have been motivated because it enhances user’s convenience by displaying the notification of the upcoming in-person meeting at a time or a location that is most likely to be helpful to the user.



Regarding claim 6, Ganani discloses the system further configured to: determine a level of relevance of each of the extracted information items of interest to the upcoming conversation, (paragraphs 0045, 0046 – determine  a level of relevance of 
Ganani and Galvin do not disclose wherein in determining the level of relevance of each of the extracted information items of interest to the upcoming conversation, the system is operative to determine the level of relevance based at least in part on the context information; and provide the notification for display that includes one or more of the extracted information items of interest based on the determined level of relevance as the one or more talking points to the user for the upcoming conversation with the other conversation participant, wherein the notification is displayed by one or more of the calendaring application and an application being used for the upcoming conversation that is executing on the computing device of the user.
Bostick discloses wherein in determining the level of relevance (confidence score – paragraphs 0028, 0039, Fig. 4) of each of the extracted information items (e.g., topics ) of interest to the upcoming conversation, the system is operative to determine the level of relevance (confidence score – paragraphs 0028, 0039, Fig. 4) based at least in part on the context information (e.g., “The confidence score for each topic may be determined to correspond with for example, a number of people involved with the topic, a priority of the topic, latest focus of workhours by the people involved with the topic[.]” – paragraph 0028).
provide the notification (notification 500 – Fig. 5) for display that includes one or more of the extracted information items of interest (topics 411, 415, and 417 – Fig. 4 and paragraph 0038) based on the determined level of relevance (confidence score – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganani and Galvin in view of Bostick such that in determining the level of relevance of each of the extracted information items of interest to the upcoming conversation, the system is operative to determine the level of relevance based at least in part on the context information; and provide the notification for display that includes one or more of the extracted information items of interest based on the determined level of relevance as the one or more talking points to the user for the upcoming conversation with the other conversation participant, wherein the notification is displayed by one or more of the calendaring application and an application being used for the upcoming conversation that is executing on the computing device of the user.  One of ordinary skill in the art would have been motivated because it enhances user’s convenience by displaying the relevant information that is most likely to be help to the user based on context information.

Regarding claim 15, it is rejected for reasons similar as these for claim 6.

Regarding claim 16, it is rejected for reasons similar as these for claim 2.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ganani, Galvin and Bostick as applied to claim 2, and further in view of Brantingham (US Publication No. 20150207765 A1).

Regarding claim 3, Ganani, Galvin and Bostick do not disclose wherein the initiation of the upcoming conversation includes one or more of:
a start of a meeting; 
a start of an appointment; 
a selection to compose, respond to, or forward an email message; 
a receipt of an email message; 
a selection to compose an instant message; 
a receipt of a call from the other conversation participant; and 
dialing a phone number or receiving a selection of a contact for initiation of a phone call.
Brantingham discloses disclose wherein the initiation of the upcoming conversation includes one or more of: 
a start of a meeting; (paragraph 0047, Fig. 7.  When the smart glasses identifies “Tom Jones” from images obtained by an outward facing camera, the suggested topic 
a start of an appointment; 
a selection to compose, respond to, or forward an email message; 
a receipt of an email message; 
a selection to compose an instant message; 
a receipt of a call from the other conversation participant; and 
dialing a phone number or receiving a selection of a contact for initiation of a phone call. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganani, Galvin and Bostick in view of Brantingham such that the initiation of the upcoming conversation includes one or more of: a start of a meeting; a start of an appointment; a selection to compose, respond to, or forward an email message; a receipt of an email message; a selection to compose an instant message; a receipt of a call from the other conversation participant; and dialing a phone number or receiving a selection of a contact for initiation of a phone call. One of ordinary skill in the art would have been motivated because it enhances user’s convenience by automatically associating a start of a meeting with other actions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ganani, Galvin as applied to claim 1, and further in view of Hanson (US Publication No. 20160127683 A1).

 wherein the system is further operative to: receive a category from the user, wherein the category is associated with the one or more talking points.
Hanson discloses wherein the system is further operative to: receive a category from the user, ([0061] – user input specifying the name of a category in which the discussion topic should be added.)
wherein the category is associated with the one or more talking points. ([0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganani, Galvin in view of Hanson such that the system is further operative to: receive a category from the user, wherein the category is associated with the one or more talking points.  One of ordinary skill in the art would have been motivated because it facilitates organizing talking points.





Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ganani, Galvin as applied to claim 1, and further in view of Palmert (US Publication No. 20140289231 A1).

Regarding claim 11, Ganani, Galvin do not disclose wherein the system is further operative to, responsive to receiving a user-edit to or a user-deletion of a talking point, update a display of the one or more talking points based on the user-edit or the user-deletion.

update a display of the one or more talking points based on the user-edit or the user-deletion. (paragraphs 0022, 0020, 0057, Figs 3 and 4.  The display is updated to include the user-edited talking points after the user-edited talking points are associated with weighted scores.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganani, Galvin in view of Palmert such that the system is further operative to, responsive to receiving a user-edit to or a user-deletion of a talking point, update a display of the one or more talking points based on the user-edit or the user-deletion.  One of ordinary skill in the art would have been motivated because it facilitate the topic suggestion system to be updated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451